Moore, J.
This is an injunction bill. It is alleged in the bill of complaint and admitted in the answer that the city of Lansing has purchased a farm in Delta township for the purpose of establishing thereon a piggery, where hogs will be kept and fed on the garbage collected from the city of Lansing. The plaintiffs live in the neighborhood of said farm. It is alleged in the bill of complaint that said garbage and its disposal will create a nuisance, endangering the lives and health of the plaintiffs, and destroy the enjoyment of their homes and greatly depreciate the value of their property. The defendants deny that the conditions which will exist under their method of dis*118posing of the garbage will create a nuisance or cause discomfort to the plaintiffs. An injunction was issued on an ex parte application.' A motion was made to dissolve the injunction. This motion was overruled. This is a proceeding to review that action.
The pleadings and the affidavits accompanying the same show a pressing necessity to have the question of whether the injunction was improvidently issued speedily determined. A similar question in the legal principles involved to the one here was presented in Wolfschlager v. Applebaum, 213 Mich. 180. We think that case is controlling of the instant case. We shall not quote therefrom but content ourselves with referring to the case.
The bill of complaint was prematurely filed and the injunction is dissolved without prejudice, with costs to the city.
Steere, C. J., and Wiest, Fellows, Stone, Clark, Bird, and Sharpe, JJ., concurred.